EXHIBIT 10.36
EXECUTION VERSION
FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT AND OTHER CREDIT DOCUMENTS
(Wachovia/Arbor)
     THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT AND
OTHER CREDIT DOCUMENTS, dated as of December 16, 2009 (this “Amendment No. 1”),
is entered into by and among ARBOR REALTY FUNDING LLC, a Delaware limited
liability company (together with its successors and permitted assigns, “Arbor
Realty Funding”), as a borrower, ARSR TAHOE, LLC, a Delaware limited liability
company (together with its successors and permitted assigns, “ARSR Tahoe”), as a
borrower, ARBOR REALTY LIMITED PARTNERSHIP, a Delaware limited partnership
(together with its successors and permitted assigns, “Arbor Realty”), as a
borrower, ART 450 LLC, a Delaware limited liability company (together with its
successors and permitted assigns, “ART 450”), as a borrower, ARBOR REALTY SR,
INC., a Maryland corporation (together with its successors and permitted
assigns, “ARSR”), as a borrower, ARBOR ESH II LLC (together with its successors
and permitted assigns, “Arbor ESH” and, together with Arbor Realty Funding, ARSR
Tahoe, Arbor Realty and ARSR, each individually referred to herein as a
“Borrower” and collectively referred to herein as the “Borrowers”), as a
borrower, ARBOR REALTY TRUST, INC., a Maryland corporation (together with its
successors and permitted assigns, “ART”), as a guarantor, Arbor Realty, as a
guarantor, ARSR, as a guarantor (ARSR, together with ART and Arbor Realty, the
“Guarantors”), the several banks and other financial institutions party to the
Credit Agreement (each, together with its successors and assigns, a “Lender”
and, collectively, the “Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders (together
with its successors and assigns in such capacity, the “Administrative Agent”),
and consented to by ARSR, as the pledgor (together with its successors and
permitted assigns, the “Pledgor”). Capitalized terms used and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below and as amended hereby).
R E C I T A L S
     WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative
Agent are parties to that certain First Amended and Restated Credit Agreement,
dated as of July 23, 2009 (as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, including by this
Amendment No. 1, the “Credit Agreement”);
     WHEREAS, the Borrowers and the Guarantors desire to make certain
modifications to the Credit Agreement and the other Credit Documents;
     WHEREAS, the Administrative Agent and the Lenders are willing to modify the
Credit Agreement and the other Credit Documents as requested by the Borrowers
and the Guarantors on the terms and conditions specified herein;
     WHEREAS, each Guarantor desires to evidence its agreement to the amendments
and modifications set forth herein and to reaffirm its obligations under the
Guaranty; and
First Amendment to Credit Agreement and other Credit Documents
(Wachovia/Arbor)

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Pledgor is a party to other Credit Documents and related
agreements that may be affected, directly or indirectly, by this Amendment No. 1
and desires to evidence its agreement to the amendments and modifications set
forth herein.
     NOW THEREFORE, in consideration of the foregoing recitals, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     Section 1. Amendments to Credit Agreement.
     (a) The following new definitions are added to Section 1.1 of the Credit
Agreement (to be inserted in the correct alphabetical order):
     ““Amendment No. 1” means that certain First Amendment to First Amended and
Restated Credit Agreement, dated as of December 16, 2009, by and among the
Borrowers, the Guarantors, the Administrative Agent and the lenders party
thereto, as consented to by the Pledgor and Custodian.”
     ““Golf Terrace Mortgage Asset” means the Mezzanine Loan known as Golf
Terrace in the original face amount of $5,921,700, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.”
     ““Golf Terrace Intercreditor Agreement” means the Intercreditor Agreement,
dated as of November 30, 2005, by and among Arbor Commercial Funding, LLC, Arbor
Realty Funding, Park at Laurel Oaks Associates LLC, Laurel Oaks, LLC, TTF VI
REIT, Randy Ferreira and Reuven Odel, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.”
     ““Lake Shore Mortgage Asset” means the Junior Interest (Participation A-1
Interest) known as Lake Shore in the original face amount of $17,000,000, as
amended, modified, waived, supplemented, extended, restated or replaced from
time to time.”
     ““Lexford Mortgage Asset” means the Mortgage Asset known as Lexford in the
original face amount of $30,000,000, as amended, modified, waived, supplemented,
extended, restated or replaced from time to time.”
     ““Substituted Assets” means the Golf Terrace Mortgage Asset and the Lake
Shore Mortgage Asset, as such Mortgage Assets are substituted in accordance with
Section 2.2(e) of the Credit Agreement.”
     (b) Section 2.2(e) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “(e) Notwithstanding anything set forth in the Credit Documents to the
contrary, on the date of Amendment No. 1., each Term Loan Lender and the
Administrative Agent shall permit the Borrowers to substitute the Lexford
Mortgage Asset with the Substituted Assets. In connection therewith, the
Borrowers shall execute and deliver a Confirmation with respect to each such
Substituted Asset and otherwise satisfy the requirements of Section 2.2 and the
Credit Documents in connection with the making of a Term Loan. Upon satisfaction
of such conditions, the Substituted Assets shall be “Pledged Mortgage Assets”
for all purposes of this Agreement and the other Credit Documents. Following the
satisfaction of such conditions and such other conditions as the Administrative
Agent may require in its discretion, the Administrative Agent shall release the
Lexford Mortgage Asset from the Lien created by
First Amendment to Credit Agreement
(Wachovia/Arbor)

2



--------------------------------------------------------------------------------



 



the Security Documents. For the avoidance of doubt, the Borrowers have no right
to substitute any Pledged Mortgage Asset without the prior written consent of
the Administrative Agent, which consent may be withheld in the discretion of the
Administrative Agent.”
     (c) A new Section 2.4(b)(ix) is hereby added to the Credit Agreement as
follows:
     “Notwithstanding anything set forth in the Credit Documents to the
contrary, if the Lake Shore Mortgage Asset is subject to a Collateral Default
prior to the occurrence of an Asset Valuation Period, the Borrowers shall pay to
the Administrative Agent, within one (1) Business Day of the occurrence of such
Collateral Default, fifty percent (50%) of the Allocated Term Loan Amount for
the Lake Shore Mortgage Asset and, if either (A) such Collateral Default is not
resolved to the Administrative Agent’s satisfaction in its discretion within
ninety (90) calendar days of the occurrence of such Collateral Default or (B)
(1) the Administrative Agent makes any recommendations (regardless of whether
the Administrative Agent or the Borrowers have the right to make such
recommendations) regarding the matters set forth in Sections 3(e) or 3(g) of the
Amended and Restated Participation and Servicing Agreement, dated as of
February 15, 2008 (the “Lake Shore Participation Agreement”), among Arbor Realty
Participation, LLC, as the seller, Arbor Realty SR, Inc., as the participant A,
and Arbor Realty Participation, LLC, as the participant B (as such agreement is
modified or amended from time to time), which are not followed or (2) the
Administrative Agent does not approve of an action taken by the “Seller” or any
“Qualified Servicer” (in each case, as defined in the Lake Shore Participation
Agreement) with respect to the Lake Shore Mortgage Asset (the actions referred
to in clauses (A) and (B) hereinafter referred to as “Non-Approved Actions”),
the Borrowers shall, within one (1) Business Day of the occurrence of any
Non-Approved Actions, pay to the Administrative Agent the balance of the
Allocated Term Loan Amount for the Lake Shore Mortgage Asset plus accrued and
unpaid interest and other amounts owed with respect to the Lake Shore Mortgage
Asset. If the Lake Shore Mortgage Asset is subject to a Collateral Default
during an Asset Valuation Period, then the provisions of Section 2.5(b)(v) of
this Agreement shall apply.”
     (d) A new Section 5.30 is hereby added to the Credit Agreement as follows:
     “Section 5.30 Golf Terrace. Within ninety (90) days of the date of
Amendment No. 1, the Borrowers shall obtain the written consent from the “Senior
Lender” (as defined in the Golf Terrace Intercreditor Agreement) with respect to
the applicable Borrower’s pledge of the Golf Terrace Mortgage Asset to the
Administrative Agent and its successors and assigns in accordance with the terms
of this Agreement and the other Credit Documents, which consent shall also
include confirmation that the Administrative Agent (together with its successors
and assigns) is a “Loan Pledgee” under paragraph 15 of the Golf Terrace
Intercreditor Agreement, as such consent is required by the terms of the Golf
Terrace Intercreditor Agreement.”
     Section 2. Amendments to the Fee Letter.
     Schedule 1-B to the Fee Letter is amended and restated in its entirety with
Exhibit A attached hereto.
     Section 3. Credit Documents in Full Force and Effect as Modified.
     Except as specifically modified hereby, the Credit Documents shall remain
in full force and effect in accordance with their terms. All references to any
Credit Document shall be deemed to mean each Credit Document as modified by this
Amendment No. 1. This Amendment No. 1 shall not constitute a novation of the
Credit Documents, but shall constitute modifications thereof. The parties hereto
agree to be bound by the terms and conditions of the Credit Documents, as
modified by this Amendment No. 1, as
First Amendment to Credit Agreement
(Wachovia/Arbor)

3



--------------------------------------------------------------------------------



 



though such terms and conditions were set forth herein. Each of the Borrowers,
the Guarantors and the Pledgor hereby ratifies the Credit Agreement and the
other Credit Documents and acknowledges and reaffirms (a) that it is bound by
all terms of the Credit Agreement and the other Credit Documents applicable to
it and (b) that it is responsible for the observance and full performance of its
respective Obligations. This Amendment No. 1 is a Credit Document executed
pursuant to the Credit Agreement and shall be construed, administered and
applied in accordance with the terms and provisions of the Credit Agreement.
     Section 4. Representations.
     Each of the Borrowers, the Guarantors and the Pledgor represents and
warrants, as of the date of this Amendment No. 1, as follows:
     (a) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization and each
jurisdiction where it conducts business;
     (b) the execution, delivery and performance by it of this Amendment No. 1
is within its corporate, company or partnership powers, has been duly authorized
and does not contravene (1) its Authority Documents or its applicable
resolutions, (2) any Requirements of Law or (3) any Contractual Obligation,
Indebtedness or Guarantee Obligation;
     (c) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority or other
Person is required in connection with the execution, delivery, performance,
validity or enforceability by or against it of this Amendment No. 1 or the Fee
Letter;
     (d) this Amendment No. 1 has been duly executed and delivered by it;
     (e) this Amendment No. 1 and each of the Credit Documents as modified
thereby constitute its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity;
     (f) the Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Secured Parties, which security interests and Liens are perfected
in accordance with the terms of the Security Documents and prior to all Liens
subject to Permitted Liens;
     (g) no Default or Event of Default exists or will exist after giving effect
to this Amendment No. 1;
     (h) each of the Credit Documents is in full force and effect and neither
the Borrowers, the Guarantors nor the Pledgor has any defense, offset,
counterclaim, abatement, right of rescission or other claims, actions, causes of
action, demands, damages or liabilities of any kind or nature, in all cases
whether legal or equitable, available to the Borrowers, the Guarantors, the
Pledgor or any other Person with respect to (i) this Amendment No. 1, the Credit
Agreement, the Credit Documents or any other instrument, document and/or
agreement described herein or therein, as modified and amended hereby, (ii) the
obligation of the Borrowers and the Guarantors to repay the Obligations and
other amounts due under the Credit Documents or (iii) the Administrative Agent,
the Lenders or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising out of or
First Amendment to Credit Agreement
(Wachovia/Arbor)

4



--------------------------------------------------------------------------------



 



from or in any way related to or in connection with the Credit Agreement or the
Credit Documents, including, without limitation, any action by such Persons, or
failure of such Persons to act, under the Credit Agreement or the other Credit
Documents on or prior to the date hereof; and
     (i) except as specifically provided in this Amendment No. 1, the
Obligations are not reduced or modified by this Amendment No. 1.
     Section 5. Conditions Precedent.
     The effectiveness of this Amendment No. 1 is subject to the following
conditions precedent: (i) delivery to the Administrative Agent of this Amendment
No. 1 duly executed by each of the parties hereto; (ii) the payment of all legal
fees and expenses of Moore & Van Allen PLLC, as counsel to the Administrative
Agent, in the amount to be set forth on a separate invoice; (iii) execution and
delivery of Confirmations with respect to the Substituted Assets; and
(iv) delivery to the Administrative Agent of such other documents, agreements or
certifications as the Administrative Agent may reasonably require.
     Section 6. Miscellaneous.
     (a) This Amendment No. 1 may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.
     (b) The descriptive headings of the various sections of this Amendment
No. 1 are inserted for convenience of reference only and shall not be deemed to
affect the meaning or construction of any of the provisions hereof.
     (c) This Amendment No. 1 may not be amended or otherwise modified, waived
or supplemented except as provided in the Credit Agreement.
     (d) The interpretive provisions of Sections 1.2 through 1.8 of the Credit
Agreement are incorporated herein mutatis mutandis.
     (e) This Amendment No. 1 and the Fee Letter represents the final agreement
among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements between the parties. There are no
unwritten oral agreements between the parties.
     (f) THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     (g) Each provision of this Amendment No. 1 shall be valid, binding and
enforceable to the fullest extent permitted by Requirements of Law. In case any
provision in or obligation under this Amendment No. 1 shall be invalid, illegal
or unenforceable in any jurisdiction (either in its entirety or as applied to
any Person, fact, circumstance, action or inaction), the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction or as applied to any Person, fact,
circumstance, action or inaction, shall not in any way be affected or impaired
thereby.
First Amendment to Credit Agreement
(Wachovia/Arbor)

5



--------------------------------------------------------------------------------



 



     (h) In consideration of the Lenders and the Administrative Agent entering
into this Amendment No. 1, each of the Borrowers, each of the Guarantors and the
Pledgor hereby waives, releases and discharges the Administrative Agent, the
Lenders and the Administrative Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises out of or from or in
any way relating to or in connection with the Credit Agreement or the Credit
Documents, including but not limited to, any action or failure to act under the
Credit Agreement or the other Credit Documents on or prior to the date hereof,
except, with respect to any such Person being released hereby, any actions,
causes of action, claims, demands, damage and liabilities arising out of such
Person’s gross negligence or willful misconduct in connection with the Credit
Agreement or the other Credit Documents.
     (i) Each Guarantor (i) agrees to and consents to the terms and provisions
of this Amendment No. 1, (ii) acknowledges and confirms that the Guaranty
remains in full force and effect notwithstanding this Amendment No. 1, and
(iii) reaffirms its obligations under the Guaranty.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
First Amendment to Credit Agreement
(Wachovia/Arbor)

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

          BORROWERS: ARBOR REALTY FUNDING, LLC, a Delaware limited liability
company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARSR TAHOE, LLC, a Delaware limited liability
company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY LIMITED PARTNERSHIP, a Delaware
limited partnership
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ART 450 LLC, a Delaware limited liability
company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY SR, INC., a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR ESH II LLC, a Delaware limited liability
company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President     

[Signatures Continued on the Following Page]
First Amendment to Credit Agreement
(Wachovia/Arbor)

 



--------------------------------------------------------------------------------



 



          GUARANTORS: ARBOR REALTY TRUST, INC.,
a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY SR, INC.,
a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President     

[Signatures Continued on the Following Page]
First Amendment to Credit Agreement
(Wachovia/Arbor)

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent on behalf of the Lenders
      By:   /s/ John Nelson         Name:   John Nelson        Title:   Managing
Director      LENDER: WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender
      By:   /s/ John Nelson         Name:   John Nelson        Title:   Managing
Director     

[Signatures Continued on the Following Page]
First Amendment to Credit Agreement
(Wachovia/Arbor)

 



--------------------------------------------------------------------------------



 



CONSENTED TO BY:

          PLEDGOR: ARBOR REALTY SR, INC.,
a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President     

First Amendment to Credit Agreement
(Wachovia/Arbor)

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule 1–B
ESH Release Amounts

      ASSET   ESH RELEASE AMOUNT 26 Broadway   $2,000,000 5 Times Square  
$953,343.53 1760 Third Avenue   $750,000 James Hotel Chicago   $500,000 DRA  
$375,000 Alpine Asset   $9,000,000 Water Street   $500,000

First Amendment to Credit Agreement
(Wachovia/Arbor)

 